AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                GREGORY TYREE BROWN,                                 )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:15-CV-021-TOR
                                                                     )
                                                                     )
ELDON VAIL, DEREK REEVES and DUSTY RUMSEY
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

✔
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)                 Eldon Vail, Derek
Reeves and Dusty Rumsey                   recover costs from the plaintiff (name)   Gregory Tyree Brown
                                                  .
’ other:




This action was (check one):
✔
’ tried by a jury with Judge             Thomas O. Rice                                              presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

’ decided by Judge




Date: February 11, 2020                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
